Title: David Hartley to the American Peace Commissioners, [19 June 1783]
From: Hartley, David
To: American Peace Commissioners


          [19 June 1783]
          1. That Lands belonging to Persons of any description which have not actually been sold shall be restored to the old Possessors without Price.
          2. That an equal and free Participation of the different carrying Places, and the Navigation of all the Lakes and Rivers of that Country thro’ which the Water Line of Division passes between Canada and the United States shall be enjoyed fully and uninterruptedly by both Parties
          3. That in any such Places within the Boundaries assigned— generally to the American States as are adjoining to the Water Line of Division, and which are not specifically under the Dominion of any one State, all Persons at present resident or having Possessions or Occupations as Merchants or otherwise may remain in peaceable Enjoyment of all civil Rights and in pursuit of their respective Occupations.
          4. That in any such Places adjoining to the Water Line of Division as may be under the specific Dominion of any particular State, all Persons at present resident or having Possessions or Occupations as Merchants or otherwise may remain in the peaceable Enjoyment of all civil Rights and in pursuit of their Occupations untill they shall receive Notice of removal from the State to which any such Place may appertain; and that upon any such Notice of Removal a Term of three Years shall be allowed for selling or withdrawing their valuable Effects, and for settling their Affairs.
          5. That his Britannic Majesty’s Forces not exceeding in Number may continue in the Ports now occupied by them contiguous to the Water Line for the Term of three Years for the Purpose of securing the Lives, Property and Peace of any Persons settled in that Country, against the Invasion or Ravages of the Neighboring Indian Nations who may be suspected of retaining Resentment in consequence of the late War.
          6. That no Tax or Impost whatsoever shall be laid on any Articles of Commerce passing or repassing thro’ the Country, but that the Trade may be left entirely open for the Benefit of all Parties interested therein.—
        